 1                                             THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7
 8                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10

11
     LINDA COLLIER, individually,
12                         Plaintiff,                      NO. 2:19-cv-00932-MJP
13                  vs.
                                                           ORDER FOR DISMISSAL
     STATE FARM MUTUAL AUTOMOBILE
14                                                         PURSUANT TO FRCP 41(a)(1)(A)
     INSURANCE COMPANY, a foreign insurer
15   licensed to do business in the State of               NOTED FOR CONSIDERATION:
     Washington,                                           12/3/2019 (Same day motion)
16
                           Defendant.                      Without oral argument
17
18                                      ORDER OF DISMISSAL
19          Based on the Stipulated Motion for Dimissal in this matter, IT IS HEREBY ORDERED
20   that all claims in this action shall be dismissed with prejudice and without costs to any party
21   pursuant to FRCP 41(a)(1)(A).
22

23                                              A
                                                Marsha J. Pechman
24
                                                United States Senior District Judge
25


     ORDER FOR DISMISSAL
     PURSUANT TO FRCP 41(a)(1)(A) - 1
     (Case No. 2:19-cv-00932-MJP)
 1          DATED this _9th_ day of _December_, 2019.
     Presented by:
 2
     WAKEFIELD & KIRKPATRICK, PLLC
 3

 4
     By s/Scott C. Wakefield; s/ Dan R. Kirkpatrick
 5     Scott C. Wakefield              WSBA #11222
       Dan R. Kirkpatrick              WSBA #38674
 6     Attorneys for Defendant State Farm Mutual Automobile Insurance Company
 7   Copy Received, Approved as to Form;
     Notice of Presentation Waived:
 8

 9

10
     Bys/ Jennifer L/ Bechtold; Janelle M. Carney
11     Jennifer L. Bechtold            WSBA #52487
12     Janelle M. Carney                WSBA#41028
       Attorneys for Plaintiff Linda Collier
13

14

15

16

17
18

19

20

21

22

23

24

25


     ORDER FOR DISMISSAL
     PURSUANT TO FRCP 41(a)(1)(A) - 2
     (Case No. 2:19-cv-00932-MJP)
                                       CERTIFICATE OF SERVICE
 1
            I hereby certify that on December 3rd, 2019, I electronically filed the following
 2
     document(s):
 3
            1.      [PROPOSED] ORDER FOR DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)
 4
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 5
     to the following:
 6
            Attorneys for Plaintiff:
 7
            Jennifer L. Bechtold WSBA #52487
 8
            Janelle M. Carney     WSBA #41028
 9          Jeff Comstock         WSBA #41575
            GLP Attorneys, P.S., Inc.
10          601 W. Main, Ste. 305
            Spokane, WA 99201
11          Tel: (509) 316-5987
            jbechtold@glpattorneys.com;
12
            jcarney@glpattorneys.com;
13          jcomstock@glpattorneys.com;

14

15

16

17                                                  s/ Erica Solbrig
                                                 Erica Solbrig
18                                               WAKEFIELD & KIRKPATRICK, PLLC
                                                 17544 Midvale Avenue North, Suite 307
19                                               Shoreline, WA 98133
                                                 Phone: (206) 629-5489
20                                               Fax: (206) 629-2120
21                                               esolbrig@wakefieldkirkpatrick.com

22

23

24

25


     ORDER FOR DISMISSAL
     PURSUANT TO FRCP 41(a)(1)(A) - 3
     (Case No. 2:19-cv-00932-MJP)
